Exhibit 10.3
 

 [image01.jpg]


March 4, 2019


Ms. Mary Ellen Keating
122 Fifth Avenue
New York, NY 10011


Dear Ms. Keating:


This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as Senior Vice President, Corporate
Communications of Barnes & Noble, Inc. (the “Company”).


Accordingly, we are pleased to agree as follows:


1.            Duties.  You agree to be Senior Vice President, Corporate
Communications of the Company for the term of this Agreement.  In this capacity,
you shall perform such duties and have such responsibilities as are typically
associated with the office of Senior Vice President, Corporate Communications,
including such duties and responsibilities as are prescribed by the Board of
Directors of the Company (the “Board”) consistent with the office of Senior Vice
President, Corporate Communications.  You shall report to the Chief Executive
Officer or, in the absence of an individual holding such title and position with
the Company, the Chairman of the Board.  While you are the Company’s employee,
you agree to devote your full business time and attention to the performance of
your duties and responsibilities hereunder; provided, however, that you may
serve on the boards of such entities as the Board may approve in writing
following the date of this Agreement.


2.            Term.  (a)  The initial term of this Agreement shall be for a
period beginning on March 4, 2019 (the “Effective Date”) and ending on the third
anniversary of the Effective Date (the “Initial Renewal Date”) or, if earlier,
the termination of your employment in accordance with the provisions set forth
below. On the Initial Renewal Date and each anniversary of the Initial Renewal
Date thereafter (each such anniversary, a “Renewal Date”), the term of this
Agreement shall automatically extend for an additional period of one year,
unless your employment has earlier terminated or either party hereto has given
the other party written notice of non-renewal at least 90 days prior to the
immediately succeeding Renewal Date.  The period commencing on the Effective
Date and ending on the Initial Renewal Date shall be the “Initial Term” and each
one-year period commencing on the Initial Renewal Date shall be a “Renewal
Term”.  In the event that either party has given written notice of non-renewal,
and your employment with the Company continues after the expiration of the
Initial Term or any Renewal Term, such post-expiration employment shall be
“at-will” and either party may terminate such employment with or without notice
and for any reason or no reason.


(b)            Your employment hereunder shall terminate upon your death and may
be terminated by the Company upon written notice to you following your
Disability (as defined below).  Your employment hereunder may also be terminated
by the Company immediately for Cause (as defined below) or following two weeks’
written notice to you for any other reason (unless the Company elects a shorter
notice period by paying your salary in lieu of such notice).  Your employment
hereunder may also be terminated by you following written notice to the Company
of your intention to resign with or without Good Reason (as defined below);
provided that a resignation for Good Reason shall comply with Section 2(c)(iv). 
If, as of the date of termination of your employment for any reason, you are a
member of the Board or the board of directors of any of the Company’s
affiliates, or hold any other position with the Company or its affiliates, you
shall automatically be deemed to have resigned from all such positions as of
such date.  You agree to execute such documents and take such other actions as
the Company may request to reflect such resignation.


(c)            For purposes of this Agreement:




1

--------------------------------------------------------------------------------







(i)            “Cause” means (A) your engaging in intentional misconduct or
gross negligence that, in either case, is injurious to Company; (B) your
indictment, entry of a plea of nolo contendere or conviction by a court of
competent jurisdiction with respect to any crime or violation of law involving
fraud or dishonesty (with the exception of misconduct based in good faith on the
advice of professional consultants, such as attorneys and accountants) or any
felony (or equivalent crime in a non-U.S. jurisdiction); (C) any gross
negligence, intentional acts or intentional omissions by you (as determined by a
majority vote of the Board in its reasonable discretion and judgment) that
constitute fraud, dishonesty, embezzlement or misappropriation in connection
with the performance of your employment duties and responsibilities; (D) your
engaging in any act of intentional misconduct or moral turpitude (as determined
by a majority vote of the Board in its reasonable discretion and judgment)
reasonably likely to adversely affect the Company or its business; (E) your
abuse of or dependency on alcohol or drugs (illicit or otherwise) that adversely
affects your job performance; (F) your willful failure or refusal to properly
perform (as determined by a majority vote of the Board in its reasonable
discretion and judgment) the duties, responsibilities or obligations of your
employment for reasons other than Disability or authorized leave, or to properly
perform or follow (as determined by a majority vote of the Board in its
reasonable discretion and judgment) any lawful direction by the Company (with
the exception of a willful failure or refusal to properly perform based in good
faith on the advice of professional consultants, such as attorneys and
accountants); or (G) your material breach of the terms of this Agreement or of
any other contractual duty to, written policy of, or written agreement with the
Company (with the exception of a material breach based in good faith on the
advice of professional consultants, such as attorneys and accountants); provided
that the Company shall provide you with written notice of the events or
occurrences described in this definition, and, to the extent curable, an
opportunity to cure within ten (10) calendar days.


(ii)            “Disability” shall mean a written determination by a majority of
three physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties as Senior Vice President,
Corporate Communications under this Agreement, and that such disability can
reasonably be expected to continue for a period of six consecutive months or for
shorter periods aggregating 180 days in any 12-month period.


(iii)            “Good Reason” shall mean the occurrence of one or more of the
following events without your written consent:  (A) there shall have been a
material diminution of your authority, duties or responsibilities; (B) there
shall have been a greater than 10% reduction in your Annual Base Salary (as
defined below) in effect pursuant to Section 3.1 or your annual target bonus
pursuant to Section 3.2; (C) the principal executive offices of the Company
shall be relocated to a location more than 50 miles from New York City; or (D)
the Company fails to make material payments to you as required by this
Agreement.


(iv)            You shall be deemed to terminate employment for Good Reason only
if (A) you provide the Company with written notice of Good Reason, including a
reasonable explanation of the condition alleged to give rise to Good Reason,
within a period not to exceed 90 days after the existence of the condition
alleged to give rise to Good Reason, (B) the Company fails to remedy the
condition within 30 days of such notice and (C) your termination is within six
months following the existence of the condition alleged to give rise to Good
Reason.


3.               Compensation.


3.1            Annual Base Salary.  During the Initial Term and any Renewal
Term, the Company shall pay you, for all services you perform hereunder, an
annual base salary of U.S. $640,000, or such higher amount as the Compensation
Committee of the Board (the “Compensation Committee”) may determine, less all
applicable withholding and other applicable taxes and deductions and payable in
accordance with the Company’s payroll schedule applicable to executive officers
of the Company (“Annual Base Salary”).


3.2            Bonus Compensation.  During the Initial Term and any Renewal
Term, the Company shall make you eligible for annual bonus compensation, as
determined by the Compensation Committee, with an annual target amount of not
less than 40% of your Annual Base Salary, which shall be paid in accordance with
and subject to the




2

--------------------------------------------------------------------------------







terms and conditions of such incentive or compensation plan or arrangement
specified by the Compensation Committee.


3.3            Employee Benefits.  During the Initial Term and any Renewal Term,
you shall be eligible to participate in and receive any benefits to which you
are entitled under the employee benefit plans or policies that the Company
provides for its employees generally, as well as any employee benefit plans or
policies that the Company provides for its executive officers generally.


3.4            Expenses.  During the Initial Term and any Renewal Term, the
Company shall reimburse you for all expenses incurred by you in the performance
of your duties and responsibilities under this Agreement, including
entertainment and travel expenses, in accordance with the policies and
procedures established by the Compensation Committee.


3.5            Equity Awards.  During fiscal year 2020, you shall be granted
Company equity or equity-based awards pursuant to the Company’s long-term equity
incentive program, which will be subject to the terms and conditions of the
Company’s Amended and Restated 2009 Incentive Plan (or any successor plan) (the
“Plan”) and the Company’s award agreements.  Under this program, 50% of such
awards will be granted in the form of time-based restricted stock units (RSUs)
and 50% will be granted in the form of performance-based restricted stock units
(PSUs).  During each subsequent fiscal year of the Initial Term and any Renewal
Term, you shall be eligible to participate in the Company’s long-term equity
incentive program, as determined by the Compensation Committee for each such
fiscal year.


3.6            Severance.  In the event that, during the Initial Term or any
Renewal Term, (a) your employment is terminated by the Company without Cause or
(b) you voluntarily terminate your employment for Good Reason, the Company shall
pay you an amount equal to your Annual Base Salary, less all applicable
withholding and other applicable taxes and deductions (the “Severance Payment”);
provided that (x) you execute and deliver to the Company, and do not revoke, a
release of all claims against the Company substantially in the form attached
hereto as Exhibit A (“Release”) and (y) you have not materially breached as of
the date of such termination any provisions of this Agreement. The Company’s
obligation to make the Severance Payment shall be cancelled upon the occurrence
of any material breach of any provisions of this Agreement and, in the event the
Severance Payment has already been made, you shall promptly repay to the Company
such payment.  The  Severance Payment shall be paid in cash in a single lump sum
on the later of (1) the first day of the month following the month in which such
termination occurs and (2) the date the Revocation Period (as defined in the
Release) has expired. Notwithstanding anything in this paragraph to the
contrary, if a Release has not been executed, delivered to the Company and
become irrevocable within 60 days of such termination of employment, the 
Severance Payment shall not be paid. Upon the expiration of this Agreement due
to non-renewal, or upon the termination of your employment hereunder for Cause,
by your death or Disability or by your voluntary termination of your employment
hereunder without Good Reason, you shall be entitled only to the payment of such
installments of your Annual Base Salary that have been earned through the date
of such expiration and/or termination.


3.7            Change in Control Severance Plan.  During the Initial Term and
any Renewal Term, you shall be eligible to participate in the Company’s Change
in Control Severance Plan, dated as of December 4, 2018, as may be amended from
time to time, or any successor plan thereto and any amounts payable to you
thereunder shall be payable in lieu of any amounts payable to you under Section
3.6.


4.               Non-Competition and Confidential Information.


4.1            Non-Competition.  As consideration for the Company’s agreements
hereunder (including the Company making you eligible for severance pursuant to
Sections 3.6 and 3.7), you agree that during your employment with the Company
and for a period of one year after the termination for any reason of such
employment, you shall not, directly or indirectly, (a) employ or retain, or
induce or cause any other person or entity to employ or retain, any person who
is, or who at any time in the twelve-month period prior to such time had been,
employed or retained by the Company or any of its subsidiaries or affiliates; or
(b) provide services, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, to any Competing Business (as
defined below); provided, however, that you may provide services to a Competing
Business (other than Amazon.com, Inc. and its subsidiaries and




3

--------------------------------------------------------------------------------







affiliates and their respective successors (collectively, “Amazon”) and
Books-A-Million, Inc. and its subsidiaries and affiliates and their respective
successors (collectively, “Books-a-Million”)) that is engaged in one or more
businesses other than the Business Area (as defined below) but only to the
extent that you do not provide services, directly or indirectly, to the segment
of such Competing Business that is engaged in the Business Area.  For purposes
of this Agreement, the term “Competing Business” shall mean (i) Amazon, (ii)
Books-A-Million or (iii) any person, corporation or other entity engaged in the
Business Area.  For purposes of this Agreement, the term “Business Area” shall
mean any business that derives forty percent (40%) or more of its revenue from
the sale or distribution of books or textbooks (including physical, digital or
audio versions of the foregoing).  Notwithstanding the foregoing, the
restrictions of this Section 4.1 shall not apply to the placement of general
advertisements or the use of general search firm services with respect to a
particular geographic area, but which are not targeted, directly or indirectly,
towards employees of the Company or any of its subsidiaries.


4.2            Ownership of Other Securities.  Nothing in Section 4.1 shall be
construed as denying you the right to own securities of any corporation listed
on a national securities exchange or quoted in the NASDAQ System in an amount up
to 5% of the outstanding number of such securities.


4.3            Confidential Information.  (a)  You shall use best efforts and
diligence both during and after any employment with the Company, regardless of
how, when or why such employment ends, to protect the confidential, trade secret
and/or proprietary character of all Confidential Information and Trade Secret
Information (as defined below).  You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company.  For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, that is either developed by you (alone or with others)
or to which you shall have had access during any employment with the Company. 
Confidential Information includes, but is not limited to, Trade Secret
Information, and also includes confidential information that is learned or
acquired by the Company from others with whom the Company has a business
relationship in which, and as a result of which, such information is revealed to
the Company.  For purposes of this Agreement, “Trade Secret Information” shall
mean all information, regardless of the form or medium in which it is or was
created, stored, reflected or preserved, that is not commonly known by or
generally available to the public and that:  (i) derives or creates economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and prospective customer lists; current, past and anticipated
customer needs, preferences and requirements; market studies; computer software
and programs (including object code and source code); and computer and database
technologies, systems, structures and architectures.  You understand that
Confidential Information and/or Trade Secret Information may or may not be
labeled as such, and you shall treat all information that appears to be
Confidential Information and/or Trade Secret Information as confidential unless
otherwise informed or authorized by the Company.  Nothing in this Agreement
shall be construed to mean that Company owns any intellectual property or ideas
that were conceived by you before you commenced employment with the Company and
which you have previously disclosed to the Company.  Subject to Section 4.3(b),
nothing in this Section 4.3(a) shall prevent you from complying with a valid
legal requirement (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or Trade Secret Information.


 (b)            You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, if you are legally
required (whether by oral questions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information or Trade Secret Information, you shall
promptly notify the Company of such request or requirement so that the Company
may seek to avoid or minimize the required disclosure and/or to obtain an
appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the




4

--------------------------------------------------------------------------------







discretion of the Company to waive compliance with the provisions of this
Section 4.3.  Thereafter, you shall use reasonable efforts, in cooperation with
the Company or otherwise, to avoid or minimize the required disclosure and/or to
obtain such protective order or other relief.  If, in the absence of a
protective order or the receipt of a waiver hereunder, you are compelled to
disclose the Confidential Information or Trade Secret Information or else stand
liable for contempt or suffer other sanction, censure or penalty, you shall
disclose only so much of the Confidential Information or Trade Secret
Information to the party compelling disclosure as you believe in good faith on
the basis of advice of counsel is required by law, and you shall give the
Company prior notice of the Confidential Information or Trade Secret Information
you believe you are required to disclose.  The Company shall reimburse any
reasonable legal fees and related expenses you incur in order to comply with
this Section 4.3(b).  Notwithstanding the foregoing or any other arrangement
with the Company that relates to the unauthorized use or disclosure of trade
secrets, pursuant to Section 7 of the Defend Trade Secrets Act of 2016, you
understand that: you cannot be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law.  You also cannot be
held criminally or civilly liable under any Federal or State trade secret law
for such disclosures made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.


 (c)            You shall use reasonable best efforts and diligence during your
employment with the Company, to protect the confidential, trade secret and/or
proprietary character of all Prior Employer Confidential Information and Prior
Employer Trade Secret Information (as defined below).  You shall not, directly
or indirectly, use (for your benefit or for the benefit of any other person) or
disclose any Prior Employer Confidential Information or Prior Employer Trade
Secret Information, for so long as it shall remain proprietary or protectable. 
For purposes of this Agreement, “Prior Employer Confidential Information” shall
mean all confidential information of any prior employer, regardless of the form
or medium in which it is or was created, stored, reflected or preserved,
information that is either developed by you (alone or with others) or to which
you shall have had access during any employment with any prior employer.  For
purposes of this Agreement, “Prior Employer Trade Secret Information” shall mean
all information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that you shall have had access during any employment
with any prior employer that:  (i) derives or creates economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.


4.4            Inventions.  You shall promptly disclose and provide to the
Company, any original works of authorship, designs, formulas, processes,
improvements, compositions of matter, computer software programs, data,
information or databases, methods, procedures or other inventions, developments
or improvements of any kind that you conceive, originate, develop, improve,
modify and/or create, solely or jointly with others, during the period of your
employment, or as a result of such employment (collectively, “Inventions”), and
whether or not any such Inventions also may be included within “Confidential
Information” or “Trade Secret Information” (as defined under this Agreement), or
are patentable, copyrightable or protectable as trade secrets.  You acknowledge
and agree that the Company is and shall be the exclusive owner of all rights,
title and interest in and to the Inventions and, specifically, that any
copyrightable works prepared by you within the scope of your employment are
“works for hire” under the Copyright Act, that such “works for hire” are
Inventions and that the Company shall be considered the author and owner of such
copyrightable works.  In the event that any Invention is deemed not to be a
“work for hire”, or in the event that you should, by operation of law, be deemed
to be entitled to retain any rights, title or interest in and to any Invention,
you hereby irrevocably waive all rights, title and interest and assign to the
Company, without any further consideration and regardless of any use by the
Company of any such Inventions, all rights, title and interest, if any, in and
to such Invention.  You agree that the Company, as the owner of all Inventions,
has the full and complete right to prepare and create derivative works based
upon the Inventions and to use, reproduce, publish, print, copy, market,
advertise, distribute, transfer, sell, publicly perform and publicly display and
otherwise exploit by all means now known or later developed, such Inventions and
derivative works anywhere throughout the world and at any time during or after
your employment hereunder or otherwise.


4.5            Return of Information.  You shall promptly deliver to the
Company, upon the termination for any reason of your employment, or at any other
time at the Company’s request, without retaining any copies, all




5

--------------------------------------------------------------------------------







documents, information and other material in your possession or control
containing, reflecting and/or relating, directly or indirectly, to any
Confidential Information and/or Trade Secret Information.


4.6            Cooperation.  You agree that both during and after any employment
with the Company, regardless of how, when or why such employment ends, you shall
provide reasonable cooperation to the Company and its affiliates in connection
with any pending or future lawsuit, arbitration, or proceeding between the
Company and/or any affiliate and any third party, any pending or future
regulatory or governmental inquiry or investigation concerning the Company
and/or any affiliate and any other legal, internal or business matters of or
concerning the Company and/or any affiliate.  Such cooperation shall include
meeting with and providing information to the Company, any affiliate and/or
their respective attorneys, auditors or other representatives as reasonably
requested by the Company.  The Company shall reimburse any reasonable legal fees
and related expenses you incur in order to comply with this Section 4.6.


4.7            Non-Disparagement.  During and after any employment with the
Company, regardless of how, when or why such employment ends, (a) you shall not
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or its subsidiaries or affiliates, any of their clients or
businesses or any of their current or former officers, directors, employees or
shareholders and (b) Company Parties (as defined below) shall not make, either
directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning you;
provided, however, that nothing herein shall prohibit (i) critical
communications between you and the Company or Company Parties during the Initial
Term and any Renewal Term and in connection with your employment, (ii) you or
any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) or (iii)
disclosures made in accordance with Section 4.11.  For purposes of this
Agreement, the term “Company Parties” shall mean the executive officers and
designated spokespersons of the Company.


4.8            Severability.  If any of the restrictions in this Section 4
should for any reason whatsoever be declared invalid, the validity or
enforceability of the remainder of this Agreement shall not be adversely
affected thereby.


4.9            Equitable Relief.  (a)  You acknowledge that your services to the
Company are of a unique character that gives them a special value to the
Company.  You further recognize that any violation of the restrictions in this
Section 4 may give rise to losses or damages for which the Company cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to the Company.  Accordingly, you
agree that, in addition to any other remedy that the Company may have at law or
in equity, the Company shall be entitled to injunctive relief to restrain any
violation by you of the restrictions in this Section 4.


 (b)            In addition, the Company recognizes that any violation of the
restrictions in Section 4.7(b) may give rise to losses or damages for which you
cannot be reasonably or adequately compensated in an action at law and that such
violation may result in irreparable and continuing harm to you.  Accordingly,
the Company agrees that, in addition to any other remedy that you may have at
law or in equity, you shall be entitled to injunctive relief to restrain any
violation by the Company of the restrictions in Section 4.7(b).


4.10         Reasonableness.  You acknowledge that the limitations and
obligations contained in this Section 4 are, individually and in the aggregate,
reasonable and properly required by the Company and that in the event that any
such limitations are found to be unreasonable and unenforceable, you shall
submit to such limitations and/or obligations in such form as the arbitrator
shall determine.  You agree that you shall not challenge or contest the
reasonableness, validity or enforceability of any such limitations and
obligations.


4.11         Governmental Agencies. Notwithstanding any provision of this
Agreement to the contrary, this Agreement is not intended to, and shall not,
limit or restrict you from:  (a) filing and, as provided for under Section 21F
of the Securities Exchange Act of 1934, maintaining the confidentiality of a
claim with a government agency that is responsible for enforcing a law; (b)
providing Confidential Information (as defined in Section 4.3(a)) or any other
information (including information that would otherwise violate Section 4.7) to
the extent required by law or legal process or permitted by Section 21F of the
Securities Exchange Act of




6

--------------------------------------------------------------------------------







1934; (c) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (d) receiving an award for
information provided to any government agency that is responsible for enforcing
the law.


5.               Indemnification.  You shall be indemnified by the Company, as
an officer of the Company and its affiliates, against all actions, suits,
claims, legal proceedings and the like to the fullest extent permitted by law,
including advancement of expenses, partial indemnification, indemnification
following the termination of this Agreement, indemnification of your estate and
similar matters.  For purposes of this Agreement, such indemnification shall
extend to, to the fullest extent permitted by law, legal fees, costs, expenses,
judgments, settlements, claim resolution payments, arbitration fees, arbitrator
fees, mediation fees, negotiation fees and hold harmless obligations.


6.               Miscellaneous.


6.1            Entire Agreement.  This Agreement constitutes the entire
agreement between you and the Company with respect to the terms and conditions
of your employment by the Company and supersedes all prior agreements,
understandings and arrangements, oral or written, between you and the Company
with respect to the subject matter hereof.


6.2            Binding Effect; Benefits.  This Agreement shall inure to the
benefit of and shall be binding upon you and the Company and our respective
heirs, legal representatives, successors and assigns.


6.3            Amendments and Waivers.  This Agreement may not be amended or
modified except by an instrument or instruments in writing signed by both
parties to this Agreement.  Electronic communications, even if receipt is
acknowledged, shall not constitute an amendment or modification of this
Agreement.


6.4            Assignment.  Neither this Agreement nor any rights or obligations
that either party may have by reason of this Agreement shall be assignable by
either party without the prior written consent of the other party.


6.5            Notices.  Any notice that may or must be given under this
Agreement shall be in writing and shall be personally delivered or sent by
certified or registered mail, postage prepaid, or reputable overnight courier,
addressed to you at the address set forth on the first page hereof, or to the
Company at 122 Fifth Avenue, New York, NY 10011 to the attention of the Vice
President for Human Resources for the Company (with a copy to the General
Counsel for the Company), or to such other address as you or the Company, as the
case may be, may designate in writing in accordance with the provisions of this
section.


6.6            Section and Other Headings; Other.  The section and other
headings contained in this Agreement are for reference purposes only and are not
deemed to be a part of this Agreement or to affect the meaning and
interpretation of this Agreement.  For purposes of this Agreement, the term
“including” shall mean “including, without limitation.”


6.7            Governing Law.  This Agreement shall be construed (both as to
validity and performance) and enforced in accordance with and governed by the
laws of the State of New York applicable to agreements made and to be performed
wholly within the State of New York, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.  Except as provided in Section
6.9, exclusive jurisdiction for all disputes or claims arising under or in
connection with this Agreement, and any and all claims by or against you
relating to your employment with the Company, shall lie in any Federal or state
court located within the County of New York.


6.8            Survival of Rights and Obligations.  All rights and obligations
arising hereunder shall continue to have full force and effect after the
termination of this Agreement unless otherwise provided herein to the extent
necessary to preserve the intended benefits of such provisions.  If any section
of this Agreement is determined to be void, voidable or unenforceable, it shall
have no effect on the remainder of this Agreement, which shall remain in




7

--------------------------------------------------------------------------------







full force and effect, and the provisions so held invalid or unenforceable shall
be deemed modified as to give such provisions the maximum effect permitted by
applicable law.


6.9            Arbitration. The parties agree that all disputes arising under or
in connection with this Agreement, and any and all claims by you relating to
your employment with the Company, including any claims of discrimination or
other employment-related claims arising under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, the Americans
with Disabilities Act or any other employment-related Federal, state or local
law, shall be submitted to arbitration before the American Arbitration
Association (“AAA”) under its rules then prevailing for the type of claim in
issue before one arbitrator and to be held at the AAA’s office located in the
County of New York.  In any arbitration hereunder, the arbitrator shall have the
power to issue appropriate injunctive or other non-monetary relief, and award
appropriate compensatory damages.  The parties agree that no damages other than
compensatory damages shall be sought or claimed by either party and each party
waives any claim, right or entitlement to punitive, exemplary or consequential
damages, or any other damages, and each relevant arbitrator is specifically
divested of any power to award any damages in the nature of punitive, exemplary
or consequential damages, or any other damages of any kind or nature in excess
of compensatory damages.  Nothing in this arbitration provision shall preclude,
and the parties expressly acknowledge that either party may seek, temporary
injunctive relief from any Federal or state court located within the County of
New York in connection with or as supplement to an arbitration hereunder,
including regarding any claim under Section 4 of this Agreement.  For purposes
of any such action or proceeding, the parties each hereby specifically submit to
the personal jurisdiction of any Federal or state court located within the
County of New York and further agree that service of process may be made within
or without the State of New York by giving notice in the manner provided in
Section 6.5 of this Agreement.


6.10         Section 409A.  It is intended that the provisions of this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  If, at the time of your separation from service
(within the meaning of Section 409A), (a) you shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (b) the Company shall make a good
faith determination that an amount payable under this Agreement or any other
plan, policy, arrangement or agreement of or with the Company (this Agreement
and such other plans, policies, arrangements and agreements, the “Company
Plans”) constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay any such amount on the otherwise
scheduled payment date but shall instead accumulate such amount and pay it,
without interest, on the earlier of the first day of the seventh month following
such separation from service or your death.  For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treas. Reg. Section 1.409A-2(b)(2)(iii).  Except as permitted under Section
409A, any deferred compensation (within the meaning of Section 409A) payable to
or for your benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by you to the Company.  Except as specifically
permitted by Section 409A, the benefits and reimbursements provided to you under
this Agreement and any Company Plan during any calendar year shall not affect
the benefits and reimbursements to be provided to you under the relevant section
of this Agreement or Company Plan in any other calendar year, and the right to
such benefits and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred.   Notwithstanding the preceding, the Company
makes no representations concerning the tax consequences of your participation
in this Agreement under Section 409A or any other Federal, state or local tax
law.  Your tax consequences shall depend, in part, upon the application of
relevant tax law, including Section 409A, to the relevant facts and
circumstances.  You should consult a competent and independent tax advisor
regarding the tax consequences of this Agreement.


6.11         Representations and Warranties.  You hereby represent and warrant
to the Company that (a) your execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
you are a party or by which you are bound; (b) you are not a party to or bound
by any employment agreement, noncompete agreement or confidentiality agreement
with any other person or entity that has not been disclosed to the Company prior
to the




8

--------------------------------------------------------------------------------







execution of this Agreement; and (c) upon the execution and delivery of this
Agreement, it shall be a valid and binding obligation, enforceable in accordance
with its terms.  You hereby acknowledge and represent that you fully understand
the terms and conditions contained herein.


6.12         Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.




9

--------------------------------------------------------------------------------







If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.



    Very truly yours,                 
BARNES & NOBLE, INC.,
 
     
By:
/s/ Michelle Smith
   
Name:  Michelle Smith
   
Title:  Vice President, Human Resources









Accepted and Agreed to:


MARY ELLEN KEATING
 
     
By:
/s/ Mary Ellen Keating
   
Name:  Mary Ellen Keating
   
Date:  March 6, 2019
 















































[Signature Page to Employment Agreement]




10

--------------------------------------------------------------------------------







EXHIBIT A






GENERAL RELEASE AND WAIVER


1.            Mary Ellen Keating (“Employee”) hereby acknowledges and agrees
that Employee’s employment with Barnes & Noble, Inc. (the “Company”) terminated
on __________, 20__ (the “Termination Date”).


2.            Employee acknowledges and agrees that Employee’s executing this
General Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.6 of the employment letter agreement, dated as of March
4, 2019, between Employee and the Company (such agreement referred to herein as
the “Employment Agreement” and such payments and benefits collectively referred
to herein as the “Separation Benefit”), that the Separation Benefit is adequate
consideration for this Release, and that any monetary or other benefits that,
prior to the execution of this Release, Employee may have earned or accrued, or
to which Employee may have been entitled, have been paid or such payments or
benefits have been released, waived or settled by Releasor (as defined below)
except as expressly provided in this Release.


3.             (a)            THIS SECTION PROVIDES A COMPLETE RELEASE AND
WAIVER OF ALL EXISTING AND POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY
PERSON AND ENTITY INCLUDED WITHIN THE DESCRIPTION BELOW OF “RELEASEE.”  BEFORE
EMPLOYEE SIGNS THIS RELEASE, EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE
SURE THAT EMPLOYEE UNDERSTANDS IT FULLY.

 
(b)            In consideration of Employee’s receipt and acceptance of the
Separation Benefit from the Company, and on behalf of the Company and each
Releasee (as defined below), Employee, on Employee’s behalf and on behalf of
Employee’s heirs, executors, administrators, successors and assigns
(collectively, “Releasor”), hereby irrevocably, unconditionally and generally
releases the Company, its current and former officers, directors, shareholders,
trustees, parents, members, managers, affiliates, subsidiaries, branches,
divisions, benefit plans, agents, attorneys, advisors, counselors and employees,
and the current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like; (iii)
any waivable rights and/or claims relating to wages and hours, including under
state or local labor or wage payment laws; (iv) any rights and/or claims to
benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company and the Company’s Change in Control Severance Plan
dated as of December 4, 2018; (v) any rights and/or claims that Employee may
have to receive any equity in the




11

--------------------------------------------------------------------------------







Company (whether restricted or unrestricted) in the future; and (vi) any rights
and/or claims for attorneys’ fees.  Employee agrees not to challenge or contest
the reasonableness, validity or enforceability of this Release.


(c)            Notwithstanding the foregoing, Employee does not release any
Releasee from any of the following rights and/or claims:  (i) any rights and/or
claims Employee may have that arise after the date Employee signs this Release;
(ii) any rights and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; or (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.


4.            Nothing in or about this Release prohibits Employee from:  (i)
filing and, as provided for under Section 21F of the Securities Exchange Act of
1934, maintaining the confidentiality of a claim with a government agency that
is responsible for enforcing a law; (ii) providing Confidential Information (as
defined in Section 4.3(a) of the Employment Agreement) or any other information
(including information about this Release or that would otherwise violate
Section 7(a) of this Release or Section 4.7 of the Employment Agreement) to the
extent required by law or legal process or permitted by Section 21F of the
Securities Exchange Act of 1934; (iii) cooperating, participating or assisting
in any government or regulatory entity investigation or proceeding; or (iv)
receiving an award for information provided to any government agency that is
responsible for enforcing the law.


5.            Employee represents and warrants that Employee has not filed or
commenced any complaints, claims, actions or proceedings of any kind against any
Releasee with any Federal, state or local court or any administrative,
regulatory or arbitration agency or body.  Employee hereby waives any right to,
and agrees not to, seek reinstatement or employment of any kind with any
Releasee and, without waiver by any Releasee of the foregoing, the existence of
this Release shall be a valid, nondiscriminatory basis for rejecting any such
application or, in the event Employee obtains such employment, for terminating
such employment.  This Release and the Separation Benefit are not intended to
be, shall not be construed as and are not, an admission or concession by any
Releasee of any wrongdoing or illegal or actionable acts or omissions.


6.             (a)            Employee hereby represents and agrees that
Employee shall keep confidential and not disclose orally or in writing, to any
person, except as may be required by law, any and all information concerning the
existence or terms of this Release and the amount of any payments made
hereunder.  Employee further agrees that, except as shall be required by law,
Employee shall keep confidential and not disclose orally or in writing, directly
or indirectly, to any person (except Employee’s immediate family, attorneys and
accountant), any and all information concerning any facts, claims or assertions
relating or referring to any experiences of Employee or treatment Employee
received by or on behalf of any Releasee through the date of this Release.


(b)            If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any information covered by
Section 6(a), Employee shall promptly notify the Company of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the agency or other person receiving the
disclosure, or, in the discretion of the Company, to waive compliance with the
provisions of this Release.  Employee shall use reasonable efforts, in
cooperation with the Company or otherwise, to avoid or minimize the required
disclosure and/or to obtain such protective order or other relief.  If, in the
absence of a protective order or the receipt of a waiver hereunder, Employee is
compelled to disclose such information or else stand liable for contempt or
suffer other sanction, censure or penalty, Employee shall disclose only so much
of such information to the party compelling disclosure as he believes in good
faith on the basis of advice of counsel is required by law, and Employee shall
give the Company prior notice of such information he believes he is required to
disclose.  Notwithstanding the foregoing, pursuant to the Defend Trade Secrets
Act of 2016, Employee understands that:  An individual may not be held
criminally or civilly liable under




12

--------------------------------------------------------------------------------







any Federal or state trade secret law for the disclosure of a trade secret
that:  (i) is made (a) in confidence to a Federal, state, or local government
official, either directly or indirectly, or to an attorney; and (b) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.  Further, Employee understands that an individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the employer’s trade secrets to the attorney and use the trade
secret information in the court proceeding if the individual:  (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.


7.              (a)            Employee shall not make, either directly or by or
through another person, any oral or written negative, disparaging or adverse
statements or representations of or concerning any Releasee.


(b)            Without limitation to the survival of any other terms of the
Employment Agreement subsequent to the end of Employee’s employment, the
expiration or termination of the Employment Agreement, and/or the execution and
effectiveness of this Release, Employee and the Company expressly acknowledge
that the terms of Sections 4 and 5 of the Employment Agreement survive and shall
be in full force and effect as provided in the Employment Agreement.


8.            The covenants, representations and acknowledgments made by
Employee in this Release shall continue to have full force and effect after the
execution and effectiveness of this Release and the delivery of the Separation
Benefit, and this Release shall inure to the benefit of each Releasee, and the
successors and assigns of each of them, to the extent necessary to preserve the
intended benefits of such provisions.  If any section of this Release is
determined to be void, voidable or unenforceable, it shall have no effect on the
remainder of this Release, which shall remain in full force and effect, and the
provisions so held invalid or unenforceable shall be deemed modified as to give
such provisions the maximum effect permitted by applicable law.  Without
limitation to Section 3.6 of the Employment Agreement, the Company shall be
excused and released from any obligation to make payment of the Separation
Benefit, and Employee may be obligated to return to the Company the Separation
Benefit, in the event that Employee is found to have (a) made a material
misstatement in any term, condition, covenant, representation or acknowledgment
in this Release or (b) committed or commits a material breach of any term,
condition or covenant in this Release.


9.            This Release and the Employment Agreement constitute the sole and
complete agreement between the parties with respect to the matters set forth
therein and supersedes all prior agreements, understandings and arrangements,
oral or written, between Employee and the Company with respect to the subject
matter thereof.  This Release may not be amended or modified except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought.  Either party may,
by an instrument in writing, waive compliance by the other party with any term
or provision of this Release to be performed or complied with by such other
party.


10.          With respect to any claims or disputes under or in connection with
this Release or any claims released under Section 3 of this Release, Employee
and the Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the
Employment Agreement shall govern.  Employee acknowledges that a breach of the
provisions of this Release may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law, and
that such violation may result in irreparable and continuing harm to the
Company.  Accordingly, Employee agrees that, in addition to any other remedy
that the Company may have at law or in equity, the Company may  be entitled to
seek equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief.  No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.


11.          Employee agrees and acknowledges that (a) Employee has had an
adequate opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.




13

--------------------------------------------------------------------------------







12.         By executing this Release, Releasor acknowledges that (a) Employee
has been advised by the Company to consult with an attorney before executing
this Release; (b) Employee was provided adequate time (i.e., at least 21 days)
to review this Release and to consider whether to sign this Release; and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”).  Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release.  Employee agrees that
any revocation shall be made in writing and delivered to ____________, Vice
President, Human Resources, Barnes & Noble, Inc., 122 Fifth Avenue, NY, NY
10011.  Employee acknowledges that revocation of this Release shall result in
the Company’s not having an obligation to pay the Separation Benefit.




Signature:
   
Date:
   
Mary Ellen Keating
     





 
 
14